United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2631
                        ___________________________

            Manuel Lopez-Ajualip, by next friend Santos Lopez-Gabriel

                             lllllllllllllllllllllPetitioner

                                           v.

          Monty Wilkinson, Acting Attorney General of the United States1

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                          Submitted: February 23, 2021
                            Filed: February 26, 2021
                                 [Unpublished]
                                 ____________

Before GRASZ, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.



      1
       Monty Wilkinson is serving as Acting Attorney General of the United States,
and is substituted as respondent pursuant to Federal Rule of Appellate Procedure
43(c).
       Guatemalan citizen and native Santos Lopez-Gabriel, on behalf of his minor
son, Manuel Lopez-Ajualip (Petitioner), petitions for review of a Board of
Immigration Appeals (BIA) order. The BIA dismissed his appeal from an
immigration judge’s (IJ’s) decision, which denied asylum, withholding of removal,
and relief under the Convention Against Torture (CAT). We reject Petitioner’s
challenge to the IJ’s jurisdiction over his removal proceedings, as it is foreclosed by
this court’s precedent. See Ali v. Barr, 924 F.3d 983, 985-86 (8th Cir. 2019)
(jurisdiction over removal proceedings vests when charging document, such as notice
to appear, is filed with immigration court). Further, we conclude that substantial
evidence supports the agency’s decision to deny the asylum application, because a
reasonable fact finder could conclude that Petitioner failed to demonstrate past
persecution or a well-founded fear of future prosecution on account of a protected
ground. See Garcia-Milian v. Lynch, 825 F.3d 943, 945 (8th Cir. 2016) (standard of
review). Because he did not prove eligibility for asylum, he necessarily failed to
satisfy the more rigorous standard for withholding of removal, see Martin Martin v.
Barr, 916 F.3d 1141, 1145 (8th Cir. 2019) (recognizing more rigorous standard of
proof); and the claim for CAT relief was also properly denied, as it was based on the
same evidence as the claims for asylum and withholding of removal, see Ming Ming
Wijono v. Gonzales, 439 F.3d 868, 874 (8th Cir. 2006) (denial of asylum and
withholding of removal dictates outcome on CAT claim when petitioner alleged same
factual basis for all 3 claims). The petition for review is denied.
                         ______________________________




                                         -2-